UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — December 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Global financial uncertainty and the European debt crisis continue to contribute to risk aversion and volatility within markets around the world. While we have experienced some positive trends in recent months, stock markets ended 2011 essentially where they began. Until a lasting and meaningful solution is found for the European debt problem and the U.S. economy establishes a solid footing, it is our belief that this volatility and uncertainty will persist, at least over the near term. In this kind of market, Putnam’s portfolio managers and analysts are dedicated to uncovering opportunities, while seeking to guard against downside risk. During periods of market uncertainty, it is especially important to rely on the counsel and expertise of your financial advisor, who can help you maintain a long-term focus and a balanced investment approach suitable to your goals. In other developments, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/11) Investment objective Capital appreciation Net asset value December 31, 2011 Class IA: $5.44 Class IB: $5.38 Total return at net asset value Russell 1000 (as of 12/31/11)† Class IA shares* Class IB shares* Growth Index 1 year –3.86% –4.13% 2.64% 5 years 5.38 4.07 13.14 Annualized 1.05 0.80 2.50 10 years 6.43 3.82 29.21 Annualized 0.63 0.38 2.60 Life –43.49 –45.08 –16.31 Annualized –4.68 –4.90 –1.48 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 2000. † Recent performance may have benefited from one or more legal settlements. Russell 1000 Growth Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their growth orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/11. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Putnam VT Growth Opportunities Fund 1 Report from your fund’s manager The 12 months ended December 31, 2011, marked a challenging time for the stock market. What can you tell us about conditions? For the 12-month period overall, the broad market delivered relatively flat returns, yet it was one of the most volatile years in recent history for U.S. stocks. We entered 2011 on a strong note, but the environment quickly grew turbulent. Stocks struggled through a series of events early in the year, including a devastating earthquake, tsunami, and nuclear crisis in Japan; unrest in the Middle East; spiking oil prices; and political turmoil in Europe stemming from ongoing sovereign debt issues. The market became increasingly unsettled and stocks delivered losses for several months. The S&P 500 Index, a common measure of stock performance, saw its longest losing streak since 2008. Worsening sovereign credit woes in Europe and a generally dismal outlook for global economic growth led to sharp declines across world stock markets. Debt issues in the United States added to the pressure as lawmakers struggled to reach an agreement over the federal debt ceiling, and in August, Standard & Poor’s unprecedented downgrade of U.S. sovereign debt to AA+ from AAA sent stocks plunging again. These events were quite destabilizing to investor confidence and brought about renewed uncertainty about the strength of the U.S. economic recovery. Could you highlight some stocks that helped performance for the period? Among the portfolio’s top performers was MasterCard. This stock had been pressured by uncertainty about how new credit card regulations — specifically card interchange fees — might affect the revenues and business models of card companies. As investors have gained more clarity on the issue, and it appeared the impact would be minimal, MasterCard stock rebounded. In addition, we have seen a steady improvement in U.S. consumer spending, which boosts credit card use. Another top-performing holding for the fund was Aetna, a diversified health-care benefits company, or HMO, serving approximately 35.3 million people. Aetna has benefited from a decline in utilization of medical services, which is largely the result of the economic downturn. With fewer people submitting claims for health-care services, HMOs such as Aetna are better able to keep expenses under control. Fund performance also benefited from our investment in Goodrich, a maker of aircraft components whose stock performed well, primarily after the company was acquired by conglomerate United Technologies. Also worth noting is the stock of Apple, whose strong performance was driven by the success of its most recent iconic products: the iPhone 4S and the iPad 2. Which holdings or strategies detracted from returns during the period? Fund returns were dampened by our decision to avoid the stock of Exxon Mobil, which performed strongly. Despite the fact that the company is well managed, we believed it did not offer adequate organic growth potential. In our view, this industry giant will struggle to consistently replace the oil it is producing through exploration, and therefore we have focused on other well-managed oil companies that offer what we believe to be considerably stronger growth potential. Fund performance was also weakened by our strategies with two computer companies, in which we decided to invest in Hewlett-Packard [HP] rather than IBM. We believed that IBM’s growth prospects were not attractive relative to the valuation of its stock. However, IBM’s stock performed well, while HP has under-performed considerably. HP has been pressured by an overall decline in personal computer sales as well as rapidly increasing competition from tablet computers. In addition to disappointing earnings, HP has been dealing with management issues. After a thorough evaluation, we are not convinced that the company has the appropriate strategy in place to manage its future, and by the close of the period, we had reduced the fund’s position in HPconsiderably. What is your outlook for the markets and the economy? We continue to believe that the U.S. economic recovery is moving forward, despite market volatility and sometimes mixed economic data. Toward the close of 2011, we began to see improvement in areas such as housing and job creation, and overall, in our view, the data appears to point to a strengthening economy. Of course, much skepticism remains as to whether the recovery is durable and sustainable, particularly in light of the challenges in Europe. When positioning the fund, I seek to capitalize on improving conditions, but I don’t want to expose the fund’s investors to too much risk. We continue to strive for a careful balance of stocks with high growth potential and those with more defensivecharacteristics. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Stocks with above-average earnings may be more volatile, especially if earnings do not continue to grow. Current and future portfolio holdings are subject to risk. Your fund’s manager Portfolio Manager Robert M. Brookby joined Putnam in 2008 and has been in the investment industry since 1999. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Gr owth Opportunities Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2011, to December 31, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/11 for the 6 months ended 12/31/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.19 $5.39 $4.43 $5.70 Ending value (after expenses) $909.70 $908.80 $1,020.82 $1,019.56 Annualized expense ratio† 0.87% 1.12% 0.87% 1.12% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Putnam VT Growth Opportunities Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Growth Opportunities Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Growth Opportunities Fund (the “fund”) at December 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2011 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 13, 2012 4 Putnam VT Gr owth Opportunities Fund The fund’s portfolio 12/31/11 COMMON STOCKS (98.7%)* Shares Value Aerospace and defense (4.8%) BE Aerospace, Inc. † 1,880 $72,775 Embraer SA ADR (Brazil) 5,270 132,909 Honeywell International, Inc. S 4,292 233,270 Northrop Grumman Corp. S 780 45,614 Precision Castparts Corp. 1,957 322,494 Safran SA (France) 3,265 97,593 United Technologies Corp. 3,070 224,386 Air freight and logistics (0.8%) United Parcel Service, Inc. Class B 2,716 198,784 Airlines (0.2%) Delta Air Lines, Inc. † 6,840 55,336 Auto components (0.5%) American Axle & Manufacturing Holdings, Inc. † 6,210 61,417 Lear Corp. 1,510 60,098 Automobiles (0.6%) Ford Motor Co. † S 13,520 145,475 Beverages (2.8%) Beam, Inc. 1,260 64,550 Coca-Cola Co. (The) 2,320 162,330 Coca-Cola Enterprises, Inc. 10,270 264,761 PepsiCo, Inc. 2,670 177,155 Biotechnology (1.0%) Celgene Corp. † 2,664 180,086 Dendreon Corp. † S 3,219 24,464 Human Genome Sciences, Inc. † S 3,227 23,848 Capital markets (1.5%) Apollo Global Management, LLC. Class A S 2,684 33,308 Invesco, Ltd. 4,460 89,601 Morgan Stanley 3,760 56,889 State Street Corp. 4,580 184,620 Chemicals (4.1%) Agrium, Inc. (Canada) 1,414 94,894 Albemarle Corp. 2,940 151,439 Celanese Corp. Ser. A 7,129 315,601 LyondellBasell Industries NV Class A (Netherlands) 4,610 149,779 Monsanto Co. 3,549 248,678 Commercial banks (0.4%) Wells Fargo & Co. 3,760 103,626 Communications equipment (5.2%) ADTRAN, Inc. S 2,330 70,273 Cisco Systems, Inc. 12,771 230,900 F5 Networks, Inc. † 440 46,693 Juniper Networks, Inc. † 5,800 118,378 Polycom, Inc. † 8,130 132,519 Qualcomm, Inc. 11,370 621,939 Computers and peripherals (11.6%) Apple, Inc. † 4,793 1,941,165 EMC Corp. † S 15,666 337,446 COMMON STOCKS (98.7%)* cont. Shares Value Computers and peripherals cont. Hewlett-Packard Co. 3,890 $100,206 SanDisk Corp. † 7,361 362,235 Diversified financial services (0.8%) CME Group, Inc. 770 187,626 Diversified telecommunication services (0.3%) Iridium Communications, Inc. † S 8,396 64,733 Electrical equipment (1.0%) Cooper Industries PLC 2,600 140,790 GrafTech International, Ltd. † S 7,400 101,010 Electronic equipment, instruments, and components (0.8%) TE Connectivity, Ltd. (Switzerland) 6,349 195,613 Energy equipment and services (4.5%) Cameron International Corp. † S 4,530 222,831 National Oilwell Varco, Inc. S 3,022 205,466 Oil States International, Inc. † S 2,370 180,997 Schlumberger, Ltd. 5,595 382,194 Technip SA (France) 860 80,378 Food products (1.2%) Mead Johnson Nutrition Co. Class A 2,240 153,955 Sara Lee Corp. 6,230 117,872 Health-care equipment and supplies (3.3%) Baxter International, Inc. 6,100 301,828 Covidien PLC (Ireland) 6,810 306,518 St. Jude Medical, Inc. 2,050 70,315 Stryker Corp. 2,040 101,408 Health-care providers and services (3.1%) Aetna, Inc. 7,692 324,525 CIGNA Corp. 2,780 116,760 Express Scripts, Inc. † 5,210 232,835 Quest Diagnostics, Inc. 855 49,641 Hotels, restaurants, and leisure (3.7%) Carnival Corp. 5,050 164,832 Las Vegas Sands Corp. † 2,670 114,089 McDonald’s Corp. 2,293 230,057 Starbucks Corp. 6,952 319,862 Wyndham Worldwide Corp. 1,360 51,449 Household durables (0.2%) NVR, Inc. † 57 39,102 Household products (1.7%) Colgate-Palmolive Co. 1,510 139,509 Procter & Gamble Co. (The) 4,100 273,511 Independent power producers and energy traders (0.7%) AES Corp. (The) † 14,530 172,035 Industrial conglomerates (1.5%) General Electric Co. 3,150 56,417 Tyco International, Ltd. 6,346 296,422 Insurance (0.8%) Aflac, Inc. 2,254 97,508 Hartford Financial Services Group, Inc. (The) 5,940 96,525 Putnam VT Growth Opportunities Fund 5 COMMON STOCKS (98.7%)* cont. Shares Value Internet and catalog retail (2.6%) Amazon.com, Inc. † 2,039 $352,951 Priceline.com, Inc. † S 585 273,610 Internet software and services (3.4%) Baidu, Inc. ADR (China) † 1,710 199,164 Google, Inc. Class A † 937 605,208 IT Services (2.3%) Accenture PLC Class A S 2,570 136,801 MasterCard, Inc. Class A 800 298,256 Western Union Co. (The) 6,010 109,743 Leisure equipment and products (0.4%) Hasbro, Inc. S 3,110 99,178 Life sciences tools and services (1.9%) Agilent Technologies, Inc. † 3,680 128,542 Bruker Corp. † 2,860 35,521 Thermo Fisher Scientific, Inc. † 6,250 281,063 Machinery (3.9%) Cummins, Inc. S 940 82,739 Eaton Corp. 5,485 238,762 Parker Hannifin Corp. S 3,392 258,640 Stanley Black & Decker, Inc. 2,150 145,340 Timken Co. 4,910 190,066 Media (3.2%) Comcast Corp. Class A 3,020 71,604 Interpublic Group of Companies, Inc. (The) 23,250 226,223 Time Warner, Inc. S 5,650 204,191 Walt Disney Co. (The) 7,114 266,775 Metals and mining (1.0%) Rio Tinto PLC (United Kingdom) 3,140 151,959 Teck Resources Limited Class B (Canada) 2,669 93,922 Multiline retail (1.0%) Dollar General Corp. † S 3,020 124,243 Target Corp. 2,090 107,050 Oil, gas, and consumable fuels (4.9%) Alpha Natural Resources, Inc. † 3,110 63,537 Anadarko Petroleum Corp. 2,210 168,689 BG Group PLC (United Kingdom) 4,480 95,546 Hess Corp. 3,110 176,648 Kosmos Energy, Ltd. † 4,138 50,732 Linn Energy, LLC (Units) 3,120 118,279 Noble Energy, Inc. S 2,701 254,947 Occidental Petroleum Corp. 2,630 246,431 Personal products (0.4%) Estee Lauder Cos., Inc. (The) Class A 880 98,842 Pharmaceuticals (1.0%) Merck & Co., Inc. 3,170 119,509 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 2,850 115,026 Real estate investment trusts (REITs) (1.1%) American Tower REIT, Inc. Class A R 3,132 187,951 Prologis, Inc. R 2,476 70,789 COMMON STOCKS (98.7%)* cont. Shares Value Real estate management and development (0.8%) BR Malls Participacoes SA (Brazil) 5,452 $52,964 CBRE Group, Inc. † 9,620 146,416 Road and rail (1.1%) Hertz Global Holdings, Inc. † S 7,220 84,618 Kansas City Southern † 1,475 100,315 Swift Transportation Co. † 10,210 84,130 Semiconductors and semiconductor equipment (3.0%) Advanced Micro Devices, Inc. † S 22,670 122,418 Intel Corp. 2,500 60,625 KLA-Tencor Corp. S 1,240 59,830 Novellus Systems, Inc. † S 6,706 276,891 Texas Instruments, Inc. S 6,860 199,695 Software (4.4%) Adobe Systems, Inc. † 4,070 115,059 Microsoft Corp. 7,807 202,670 Oracle Corp. 20,356 522,131 Salesforce.com, Inc. † S 1,450 147,117 Synchronoss Technologies, Inc. † S 1,820 54,982 Specialty retail (2.2%) Bed Bath & Beyond, Inc. † S 2,812 163,012 TJX Cos., Inc. (The) 3,330 214,950 Williams-Sonoma, Inc. 3,870 148,995 Textiles, apparel, and luxury goods (0.6%) Crocs, Inc. † S 2,290 33,823 Iconix Brand Group, Inc. † S 2,671 43,511 PVH Corp. 876 61,749 Tobacco (2.0%) Philip Morris International, Inc. 5,940 466,171 Wireless telecommunication services (0.4%) NII Holdings, Inc. † 4,549 96,894 Total common stocks (cost $19,422,244) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Novellus Systems, Inc. 144A cv. sr. notes 2 5/8s, 2041 $19,000 $22,756 Total convertible bonds and notes (cost $19,000) WARRANTS (—%)* † Expiration date Strike price Warrants Value Citigroup, Inc. 1/4/19 $106.10 12,850 $3,727 Total warrants (cost $12,979) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (—%)* strike price amount Value JPMorgan Chase & Co. (Call) Jan-12/$45.00 2,090 $1 JPMorgan Chase & Co. (Call) Jan-12/50.00 3,597 — Total purchased options outstanding (cost $14,799) $1 SHORT-TERM INVESTMENTS (17.5%)* Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.062%, February 9, 2012 $10,000 $9,999 Putnam Cash Collateral Pool, LLC 0.14% d 3,765,995 3,765,995 Putnam Money Market Liquidity Fund 0.05% e 370,048 370,048 Total short-term investments (cost $4,146,042) Total investments (cost $23,615,064) 6 Putnam VT Gr owth Opportunities Fund Key to holding’s abbreviations ADR American Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through December 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $23,740,269. † Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $846 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $194,913) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value appreciation UBS AG Euro Sell 1/18/12 $187,035 $194,913 $7,878 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/11 Upfront Fixed payments Total return Swap counterparty/ premium Termination received (paid) by received by or Unrealized Notional amount received (paid) date fund per annum paid by fund depreciation Goldman Sachs International baskets 1,144 $— 9/26/12 (1 month USD-LIBOR-BBA A basket (GSCBPBNK) $(846) plus 35 bp) of common stocks Total Putnam VT Growth Opportunities Fund 7 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair valuemeasurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $3,578,246 $— $— Consumer staples 1,918,656 — — Energy 2,070,751 175,924 — Financials 1,307,823 — — Health care 2,411,889 — — Industrials 3,064,817 97,593 — Information technology 7,267,957 — — Materials 1,054,313 151,959 — Telecommunication services 161,627 — — Utilities 172,035 — — Total common stocks — Convertible bonds and notes — 22,756 — Purchased options outstanding — 1 — Warrants 3,727 — — Short-term investments 370,048 3,775,994 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $7,878 $— Total return swap contracts — (846) — Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 8 Putnam VT Gr owth Opportunities Fund Statement of assets and liabilities 12/31/11 Assets Investment in securities, at value, including $3,663,346 of securities on loan (Note 1): Unaffiliated issuers (identified cost $19,479,021) $23,470,073 Affiliated issuers (identified cost $4,136,043) (Notes 1 and 6) 4,136,043 Cash 12,753 Dividends, interest and other receivables 47,409 Receivable for investments sold 374,160 Unrealized appreciation on forward currency contracts (Note 1) 7,878 Total assets Liabilities Payable for investments purchased 426,669 Payable for shares of the fund repurchased 4,867 Payable for compensation of Manager (Note 2) 8,357 Payable for investor servicing fees (Note 2) 1,525 Payable for custodian fees (Note 2) 5,388 Payable for Trustee compensation and expenses (Note 2) 44,941 Payable for administrative services (Note 2) 61 Payable for distribution fees (Note 2) 2,746 Unrealized depreciation on swap contracts (Note 1) 846 Collateral on securities loaned, at value (Note 1) 3,765,995 Other accrued expenses 46,652 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 7) $26,959,718 Undistributed net investment income (Note 1) 40,966 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (7,258,251) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,997,836 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $10,920,270 Number of shares outstanding 2,008,607 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $5.44 Computation of net asset value Class IB Net assets $12,819,999 Number of shares outstanding 2,384,391 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $5.38 The accompanying notes are an integral part of these financial statements. Putnam VT Growth Opportunities Fund 9 Statement of operations Year ended 12/31/11 Investment income Dividends (net of foreign tax of $5,928) $339,867 Interest (including interest income of $277 from investments in affiliated issuers) (Note 6) 782 Securities lending (Note 1) 8,203 Total investment income Expenses Compensation of Manager (Note 2) 149,776 Investor servicing fees (Note 2) 26,933 Custodian fees (Note 2) 15,821 Trustee compensation and expenses (Note 2) 1,957 Administrative services (Note 2) 804 Distribution fees — Class IB (Note 2) 36,149 Reports to shareholders 15,065 Auditing 41,817 Other 6,976 Fees waived and reimbursed by Manager (Note 2) (29,022) Total expenses Expense reduction (Note 2) (2,923) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,789,986 Net realized loss on swap contracts (Note 1) (8,648) Net realized loss on futures contracts (Note 1) (27,685) Net realized loss on foreign currency transactions (Note 1) (886) Net realized gain on written options (Notes 1 and 3) 1,294 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 9,343 Net unrealized depreciation of investments, futures and swap contracts during the year (2,876,338) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/11 12/31/10 Decrease in net assets Operations: Net investment income $85,499 $41,172 Net realized gain on investments and foreign currency transactions 1,754,061 2,841,762 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (2,866,995) 1,323,770 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (50,307) (49,314) Class IB (23,922) (33,502) Increase in capital from settlement payments (Note 7) 139 — Decrease from capital share transactions (Note 4) (3,024,443) (5,001,164) Total decrease in net assets Net assets: Beginning of year 27,866,237 28,743,513 End of year (including undistributed net investment income of $40,966 and $59,688, respectively) The accompanying notes are an integral part of these financial statements. 10 Putnam VT Gr owth Opportunities Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Tot al from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d,f Ratio of net investment income (loss) to average net assets (%) f Portfolio turnover (%) Class IA 12/31/11 .03 (.25) (.02) — e, j .86 .46 52 12/31/10 .01 .84 (.02) — .86 .30 91 12/31/09 .02 1.40 g (.05) — 41.26 g .87 .45 176 12/31/08 .04 (2.14) i — — — e,h i .81 .78 100 12/31/07 .01 .30 (.02) — .81 .14 60 Class IB 12/31/11 .01 (.24) (.01) — e, j 1.11 .21 52 12/31/10 — e .83 (.01) — 1.11 .04 91 12/31/09 .01 1.38 g (.03) — g 1.12 .20 176 12/31/08 .02 (2.11) i — — — e,h i 1.06 .53 100 12/31/07 (.01) .30 — e — e — 1.06 (.11) 60 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and/or brokerage/service arrangements (Note 2). e Amount represents less than $0.01 per share. f Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 12/31/11 0.11% 12/31/10 0.07 12/31/09 0.36 12/31/08 0.39 12/31/07 0.25 g Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd. which amounted to $0.02 per share outstanding as of March 13, 2009. This payment resulted in an increase to total returns of 0.58% for the year ended December 31, 2009. h Reflects a non-recurring reimbursement from Putnam Management related to restitution payments in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. i Reflects a non-recurring litigation payment received by the fund from Enron Corporation which amounted to $0.05 per share outstanding as of December 29, 2008. This payment resulted in an increase to total returns of 0.89% for the year ended December 31, 2008. j Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 7). The accompanying notes are an integral part of these financial statements. Putnam VT Growth Opportunities Fund 11 Notes to financial statements 12/31/11 Note 1 — Significant accounting policies Putnam VT Growth Opportunities Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks capital appreciation by investing primarily in common stocks of large companies believed to offer strong growth potential. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from January 1, 2011 through December 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctua-tions, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund 12 Putnam VT Gr owth Opportunities Fund since futures are exchange traded and the exchange’s clearinghouse, as coun-terparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the reporting period, the transaction volume of futures contracts was minimal. E) Options contracts The fund uses options contracts to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 14,300 on purchased options contracts for the reporting period. F) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $149,000 on forward currency contracts for the reporting period. G) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $156,000 on total return swap contracts for the reporting period. H) Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and iden-tified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $846 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. I) Securities lending The fund may lend securities, through its agent, to quali-fied borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $3,663,346 and the fund received cash collateral of$3,765,995. J) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the inter-fund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. K) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their Putnam VT Gr owth Opportunities Fund 13 relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. L) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2011, the fund had a capital loss carryover of $6,754,589 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $2,996,751 $— $2,996,751 12/31/12 1,103,068 — 1,103,068 12/31/16 2,654,770 — 2,654,770 12/31/17 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. M) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, the expiration of a capital loss carryover and income on swap contracts. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $29,992 to decrease undistributed net investment income and $2,775,597 to decrease paid-in-capital, with a decrease to accumulated net realized loss of$2,805,589. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $4,932,531 Unrealized depreciation (1,449,607) Net unrealized appreciation 3,482,924 Undistributed ordinary income 53,135 Capital loss carryforward (6,754,589) Cost for federal income tax purposes $24,123,192 N) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. O) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 40.1% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $29,022 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $9 under the expense offset arrangements and by $2,914 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $18, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. 14 Putnam VT Gr owth Opportunities Fund The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $13,725,765 and $16,575,820, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized asfollows: Contract amounts Premiums received Written options outstanding at the beginning of the reporting period — $— Options opened 55,169 13,757 Options exercised — — Options expired (648) (907) Options closed (54,521) (12,850) Written options outstanding at the end of the reporting period — $— Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/11 Year ended 12/31/10 Year ended 12/31/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 306,044 $1,747,205 242,203 $1,250,868 171,918 $966,098 133,257 $666,967 Shares issued in connection with reinvestment of distributions 8,418 50,307 9,650 49,314 4,034 23,922 6,608 33,502 314,462 1,797,512 251,853 1,300,182 175,952 990,020 139,865 700,469 Shares repurchased (502,598) (2,810,972) (573,639) (2,849,628) (532,493) (3,001,003) (842,381) (4,152,187) Net decrease Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $7,878 Payables $— Equity contracts Investments 3,728 Payables 846 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Warrants* Futures contracts Swaps Total Foreign exchange contracts $— $— $— $405 $— $405 Equity contracts 10,055 40,631 (27,685) — (8,648) $14,353 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Warrants* Futures contracts Swaps Total Foreign exchange contracts $— $— $— $9,608 $— $9,608 Equity contracts (19,208) (46,693) 52 — 2,839 (63,010) Total *For the reporting period, the transaction volume for warrants was minimal. Putnam VT Gr owth Opportunities Fund 15 Note 6 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $277 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $4,074,125 and $4,198,089, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by PutnamManagement. Note 7 — Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $108 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $31 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8 — New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011-04 and its impact, if any, on the fund’s financial statements. Note 9 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 16 Putnam VT Gr owth Opportunities Fund Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Putnam VT Gr owth Opportunities Fund 17 18 Putnam VT Gr owth Opportunities Fund The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Officer, Treasurer and Vice President Compliance Liaison Since 2004 Since 2004 Director of Trustee Relations, Putnam Investments and PutnamManagement Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Judith Cohen (Born 1945) Since 2002 Vice President, Clerk and Assistant Treasurer Chief of Operations, Putnam Investments and Putnam Management Since 1993 Janet C. Smith (Born 1965) Michael Higgins (Born 1976) Vice President, Assistant Treasurer and Principal Accounting Officer Vice President, Senior Associate Treasurer and Assistant Clerk Since 2007 Since 2010 Director of Fund Administration Services, Putnam Investments and Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Putnam Management Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Chief Compliance Officer, Putnam Investments, Putnam Management, Since 2000 and Putnam Retail Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Putnam Management Director of Operational Compliance, Putnam Investments and Putnam Retail Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments and Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Putnam VT Gr owth Opportunities Fund 19 This page intentionally left blank. 20 Putnam VT Gr owth Opportunities Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm PricewaterhouseCoopers LLP Putnam VT Growth Opportunities Fund 21 This report has been prepared for the shareholders H510 of Putnam VT Growth Opportunities Fund. 272245 2/12 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
